DETAILED ACTION
This Office Action is in response to the application filed on 09/03/2020 having claims 1-20 pending.
Claims 1-20 are examined and being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Applicant do not include an Oath/Declaration with the submitted Application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. CN 2018103082321, filed on 04/08/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/20/2020, 04/01/2021 and 11/11/2021 were filed after the mailing date of the. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The Specification filed on 09/03/2020 are accepted for examination purpose.

Drawings
The Drawings filed on 09/03/2020 are accepted for examination purpose.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ben Henda et al. (US 2020/0120501; with provisional priority claimed on Nov. 20, 2017) hereinafter Ben Henda.
As per claim 15, Ben Henda teaches an access and management function (AMF) network element comprising: 
a communications interface (Ben Henda, Parag. [0136]; “The core network node 600 (i.e. AMF) comprises a processing circuit 610, a memory 630, and an interface circuit 640. The interface circuit 640 includes a network interface circuit 645 to enable communication with other core network nodes and with base stations 25 in the RAN.”); and 
a processor coupled to the communications interface and configured (Ben Henda, Parag. [0137]; “The processing circuit 610 controls the operation of the core network node 600. The processing circuit 610 may comprise one or more microprocessors, hardware, firmware, or a combination thereof”) to: 
receive, using the communications interface (Ben Henda, Parag. [0136]; “The core network node 600 comprises a processing circuit 610, a memory 630, and an interface circuit 640. The interface circuit 640 includes a network interface circuit 645 to enable communication with other core network nodes and with base stations 25 in the RAN.”), a request message from an access network element (Ben Henda, Parag. [0062]; “the source base station 25 (i.e. access network element) sends a handover required message (or 5G equivalent of handover required message) to the source AMF 40.” See Fig. 2 that shows in step 2 that the AMF received the message from the base station.); 
determine, based on the request message, whether a necessary parameter needs to be sent to the access network element (Ben Henda, Parag [0067]; “At step 3 , the source AMF 40 selects the target AMF 40 and decides to derive a new Kcn key in order to shield itself and all the previous sessions from the target AMF 40. In this embodiment, the source AMF 40 generates a freshness parameter (e.g., version number) and uses the freshness parameter to derive the new Kcn key. At step 4, the source AMF 40 sends a forward relocation request message (or 5G equivalent) including the new Kcn key along with any relevant security parameters, such as the UE capabilities.”); and
send, using the communications interface (Ben Henda, Parag. [0136]; “The core network node 600 comprises a processing circuit 610, a memory 630, and an interface circuit 640. The interface circuit 640 includes a network interface circuit 645 to enable communication with other core network nodes and with base stations 25 in the RAN.”), the necessary parameter to the access network element when the necessary parameter needs to be sent (Ben Henda, Parag. [0067]; “the source AMF 40 sends a handover command to the source base station 25, wherein the handover command includes the freshness parameter in addition to or in place of the key change indication.”).

As per claim 18, Ben Henda teach, the AMF network element of claim 15, wherein the necessary parameter is a security context (Ben Henda, Parag. [0067]; “The target AMF 40 uses this Kcn key to set up a new security context and derive a new AS key. The source AMF 40 does not provide the freshness parameter to the new AMF 40. Instead, at step 8, the source AMF 40 sends a handover command to the source base station 25, wherein the handover command includes the freshness parameter in addition to or in place of the key change indication. As noted above, the freshness parameter may serve as an implicit key change indication. Responsive to the key change indication and/or freshness parameter, the UE 70 establishes a new security context and derives a new Kcn using the freshness parameter. The UE 70 may use the new Kcn key to derive a new AS key for communicating with the target base station 25.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 10, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Henda et al. (US 2020/0120501) hereinafter Ben Henda in view of Zhang et al. (US 2019/0281029) hereinafter Zhang.
As per Claim 1, Ben Henda teach an information sending method comprising: 
sending, by an access network element (Ben Henda, Parag. [0057]; “The RAN 20 comprises one or more base stations 25 providing radio access to UEs 70 operating within the wireless communication network 10. The base stations 25 are also referred to as gNodeBs (gNBs).”), a request message to an access and management function (AMF) network element (Ben Henda, Parag. [0062]; “the source base station 25 sends a handover required message (or 5G equivalent of handover required message) to the source AMF 40.”); 
receiving, by the AMF network element, the request message (Ben Henda, Parag. [0062]; “the source base station 25 sends a handover required message (or 5G equivalent of handover required message) to the source AMF 40.” See Fig. 2 that shows in step 2 that the AMF received the message from the base station.); 
determining, by the AMF network element based on the request message, whether a necessary parameter needs to be sent to the access network element (Ben Henda, Parag [0067]; “At step 3 , the source AMF 40 selects the target AMF 40 and decides to derive a new Kcn key in order to shield itself and all the previous sessions from the target AMF 40. In this embodiment, the source AMF 40 generates a freshness parameter (e.g., version number) and uses the freshness parameter to derive the new Kcn key. At step 4, the source AMF 40 sends a forward relocation request message (or 5G equivalent) including the new Kcn key along with any relevant security parameters, such as the UE capabilities.”); 
sending, by the AMF network element, the necessary parameter to the access network element when the necessary parameter needs to be sent (Ben Henda, Parag. [0067]; “the source AMF 40 sends a handover command to the source base station 25, wherein the handover command includes the freshness parameter in addition to or in place of the key change indication.”); 
receiving, by the access network element, the necessary parameter (Ben Henda, Parag. [0067]; “the source AMF 40 sends a handover command to the source base station 25, wherein the handover command includes the freshness parameter in addition to or in place of the key change indication. As noted above, the freshness parameter may serve as an implicit key change indication. Responsive (i.e. indicates that the source base station received it before the UE) to the key change indication and/or freshness parameter, the UE 70 establishes a new security context and derives a new Ken using the freshness parameter.”); and 
[sending, by the access network element, an access stratum (AS) security mode command (SMC) message to a terminal, wherein the AS SMC message comprises the necessary parameter].
Ben Henda does not expressly teach:
sending, by the access network element, an access stratum (AS) security mode command (SMC) message to a terminal, wherein the AS SMC message comprises the necessary parameter.
However, Zhang teaches:
sending, by the access network element, an access stratum (AS) security mode command (SMC) message to a terminal, wherein the AS SMC message comprises the necessary parameter (Zhang, Parag. [0090]; “In S765, the LTE-Hi node triggers an AS SMC process to negotiate a Uu' security algorithm with the UE and activates AS security protection. The AS SMC process performed by the LTE-Hi node and the UE may be the same as an AS SMC process performed on the Uu air interface in the prior art and is not described herein again. After that, integrity and ciphering protection may be performed on all messages on the Uu' air interface according to Krrcint and Krrcenc derived from the KeNB*, and ciphering protection may be performed for user plane data according to Kupenc. A method for deriving an integrity protection key and a cipher key of RRC signaling, and a cipher key of the user plane data is the same as a method for deriving an LTE AS key.” … Parag. [0111]; “According to one embodiment of the present invention, when the input parameter includes the time-varying parameter, the time-varying parameter may include a random number generated by the access device. In this case, the access device acquires the input parameter according to the random number generated by itself. To enable the UE to also acquire the input parameter, the access device needs to send the random number generated by itself to the UE. For example, the access device may send a security mode command message to the UE, where the security mode command message carries the random number generated by the access device. In this way, carrying the random number in the security mode command message may prevent an increase in network overhead due to use of a new message to transmit the random number and ensure that transmission of the random number does not affect an existing message sending sequence. The UE and the access device may generate the same KeNB* by using the same input parameter and the KeNB.”).
Ben Henda and Zhang are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method, to resolve a technical problem that an activation procedure used for a security protection function cannot meet a flexibility requirement of a 5G system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang system into Ben Henda system, with a motivation to provide a method for generate an AS SMC using a security parameter (i.e. random numbers, or input parameters regarding an AS key) in order to establish communication between LTE network devices (Zhang, Abstract).

As per claim 4, the combination of Ben Henda and Zhang teach the information sending method of claim 1. Ben Henda teaches wherein the necessary parameter is a security context (Ben Henda, Parag. [0067]; “The target AMF 40 uses this Kcn key to set up a new security context and derive a new AS key. The source AMF 40 does not provide the freshness parameter to the new AMF 40. Instead, at step 8, the source AMF 40 sends a handover command to the source base station 25, wherein the handover command includes the freshness parameter in addition to or in place of the key change indication. As noted above, the freshness parameter may serve as an implicit key change indication. Responsive to the key change indication and/or freshness parameter, the UE 70 establishes a new security context and derives a new Kcn using the freshness parameter. The UE 70 may use the new Kcn key to derive a new AS key for communicating with the target base station 25.”).

As per claim 6, the combination of Ben Henda and Zhang teach the information sending method of claim 1. Yilmaz teaches wherein the necessary parameter triggers an AS SMC procedure (Yilmaz, Col. 16, lines 19-32; “After receiving NAS Security Mode Complete from UE 100 in step S612, CN sends RAN-level key material (e.g., a common KenB) for both LTE and 5G to RAN element 200 in step S614 with S1AP Initial Context Setup Request attaching UE Security Capability and LTE and 5G keys or a common RAN-level key material for both LTE and 5G. In this way, dual security context is given to RAN element 200 by CN 300. After receiving RAN-level key material, RAN element does the integrity check and calculates the required AS keys and parameters for both LTE and 5G from that. Then it sends a common AS Security Mode Command in step S616 with the required security parameters for both LTE and 5G with integrity protection.”).

As per claim 7, it is a method claim that that recites similar limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.

As per claim 10, the rejection of claim 7 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

As per claim 12, the rejection of claim 7 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

As per claim 13, it is a method claim that that recites similar limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.

Claims 2, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Henda et al. (US 2020/0120501) hereinafter Ben Henda in view of Zhang et al. (US 2019/0281029) hereinafter Zhang as applied to claim 1, and further in view of Chen et al. (EP 3582531) hereinafter Chen.
As per claim 2, the combination of Ben Henda and Zhang teach the information sending method of claim 1. Ben Henda teaches [wherein the request message comprises indication information] indicating whether the AMF network element needs to send the necessary parameter to the access network element (Ben Henda, Parag [0062]; “At step 3, the source AMF 40 selects the target AMF 40 and decides to derive a new Kcn key in order to shield itself and all the previous sessions from the target AMF 40. The decision to derive a new key may be based on operator specific security policy. At step 4, the source AMF 40 sends a forward relocation request message (or 5G equivalent) including the new Kcn key along with any relevant security parameters, such as the UE capabilities. The target AMF 40 uses this Kcn key to set up a new security context and derive a new AS key.” … Parag. [0063]; “At step 5, the target AMF 40 sends a handover request (or 5G equivalent) to the target base station 25. The handover request includes the new AS key and all relevant security parameters, such as the UE capabilities. This establishes the UE 70 security context at the target base station 25. At step 6, the target base station 25 acknowledges the handover request.” … Parag. [0064]; “At steps 8 and 9, the source AMF 40 sends a handover command message to the UE 70 via the source base station 25, which forwards the handover command to the UE 70.”).
However, the combination of Ben Henda and Zhang does not expressly teach:
wherein the request message comprises indication information indicating whether …
But, Chen teach:
wherein the request message comprises indication information (Chen, Parag. [0122]; “Step S201: When the N3IWF finds the first AMF indicated by the AMF indication information, the N3IWF sends a second request message to the first AMF indicated by the AMF indication information, where the second request message carries the key identifier information. Correspondingly, the first AMF receives the second request message sent by the N3IWF.” … Parag. [0123]; “before the N3IWF sends the first security key request message to the first AMF indicated by the AMF indication information, the method further includes step S200a: The N3IWF determines, based on the AMF indication information in the first request message, the first AMF indicated by the AMF indication information.” … Parag. [0124]; “It should be understood that the AMF indication information may include the UE temporary identifier, the NAI information, or other information that is used to indicate an AMF that determines to perform bidirectional security authentication with the UE.”) indicating whether …
Ben Henda, Zhang and Chen are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method, to resolve a technical problem that an activation procedure used for a security protection function cannot meet a flexibility requirement of a 5G system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen system into Ben Henda-Zhang system, with a motivation to provide a method and a system for performing network access authentication based on a non-3GPP network comprising a request message that includes information necessary to connect a UE to the network (Chen, Parag. [0001]).

As per claim 8, the rejection of claim 7 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

As per claim 16, the rejection of claim 15 it is incorporated. In addition, it is a device claim that recites similar limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

Claims 3, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Henda et al. (US 2020/0120501) hereinafter Ben Henda in view of Zhang et al. (US 2019/0281029) hereinafter Zhang and Chen et al. (EP 3582531) hereinafter Chen as applied to claim 2, and further in view of Yilmaz et al. (US 11,032,701) hereinafter Yilmaz.
As per claim 3, the combination of Ben Henda, Zhang and Chen teach the information sending method of claim 2. 
However, the combination of Ben Henda, Zhang and Chen does not expressly teach:
wherein sending the necessary parameter to the access network element comprises sending, by the AMF network element, an initial context setup request message to the access network element, and wherein the initial context setup request message carries the necessary parameter. 
But, Yilmaz teaches:
wherein sending the necessary parameter to the access network element comprises sending, by the AMF network element, an initial context setup request message to the access network element, and wherein the initial context setup request message carries the necessary parameter (Yilmaz, Col. 9, lines 46-58; “In step 3, after receiving NAS Security Mode Complete from UE, MME (i.e. AMF) calculates the KeNB and sends it to eNB (i.e. access network element) with S1AP Initial Context Setup Request attaching UE Security Capability and KeNB . After receiving KenB, eNB calculates KRRCint , KRRCenc , KUPenc from that . Then it sends AS Security Mode Command which includes AS integrity and ciphering algorithms as well as MAC-I (Message Authentication Code for Integrity) which is generated by using KRRCint .Here, the message is integrity protected but not ciphered. After receiving AS Security Mode Command, UE identifies the security algorithms; calculates KRRCint KRRCencs KuPenc; and verifies the integrity of the Security Mode Command message with XMAC – I.”).
Ben Henda, Zhang and Chen are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method, to resolve a technical problem that an activation procedure used for a security protection function cannot meet a flexibility requirement of a 5G system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yilmaz system into Ben Henda-Zhang-Chen system, with a motivation to provide a method for provide an AS SMC using a security parameter in order to establish communication between two 5g network devices (Yilmaz, Col. 3, lines 6-48).

As per claim 9, the rejection of claim 8 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3.

As per claim 17, the rejection of claim 16 it is incorporated. In addition, it is a device claim that recites similar limitations to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3.

Claims 5, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Henda et al. (US 2020/0120501) hereinafter Ben Henda in view of Zhang et al. (US 2019/0281029) hereinafter Zhang as applied to claim 1, and further in view of Wu et al. (US 10,728,757) hereinafter Wu.
As per claim 5, the combination of Ben Henda and Yilmaz teach the information sending method of claim 1. 
However, the combination of Ben Henda and Yilmaz does not expressly teach:
wherein the necessary parameter is a root key.
But, Wu teach:
wherein the necessary parameter is a root key (KgNB) (Wu, Col. 14, lines 55-67; “For the AS stratum key, the target AMF first generates an intermediate key KgNB. The KgNB is an intermediate key used on a target RAN side, and the KgNB is used for generating, on the target RAN side, a key (such as Krrcenc, Krrcint, Kupenc, or Kupint) related to the AS stratum. In a subsequent step, the KgNB is to be sent to the target access network device. In this embodiment of the present disclosure, the target AMF may derive the KgNB based on the Kamf and a parameter as follows: KgNB=KDF(Kamf ,target cell identifier, frequency channel number, NAS count value, NAS connection identifier, count value Nonce, counter, random number, sequence number, or other parameters.”).
Ben Henda, Zhang and Wu are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method, to resolve a technical problem that an activation procedure used for a security protection function cannot meet a flexibility requirement of a 5G system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu system into Ben Henda-Zhang system, with a motivation to provide a method for provide root key (KgNb) as part of the handover process in a 5g network (Wu, Col. 14, lines 35-67).

As per claim 11, the rejection of claim 7 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

As per claim 14, the rejection of claim 13 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 13, and therefore it is rejected for the same rationale applied to claim 5.

As per claim 19, the rejection of claim 15 it is incorporated. In addition, it is a device claim that recites similar limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ben Henda et al. (US 2020/0120501) hereinafter Ben Henda in view of Yilmaz et al. (US 11,032,701) hereinafter Yilmaz.
As per claim 20, Ben Henda teach an apparatus comprising: 
a communications interface (Ben Henda, Parag. [0140]; “The interface circuit 740 includes a radio frequency ( RF ) interface circuit 745 coupled to one or more antennas 750. The RF interface circuit 745 comprises the radio frequency ( RF ) components needed for communicating with the UEs 70 over a wireless communication channel.”); and 
a processor coupled to the communications interface and configured to (Ben Henda, Parag. [0139]; “FIG . 20 illustrates the main functional components of UE 700 configured to implement the security context handling methods as herein described . The UE 700 comprises a processing circuit 710, a memory 730, and an interface circuit 740.”): 
send, using the communications interface (Ben Henda, Parag. [0131]; “FIG . 18 illustrates the main functional components of base station 500 configured to implement the security context handling methods as herein described. The base station 500 comprises a processing circuit 510, a memory 530, and an interface circuit 540.” … Parag. [0132]; “The interface circuit 540 further includes a network interface circuit 555 for communicating with core network nodes in the wireless communication network 10.”), [a message to an access and management function (AMF) network element, wherein the message carries information indicating a parameter requesting to trigger an access stratum (AS) security mode command (SMC)]; 
receive, using the communications interface, a security context from the AMF network element (Ben Henda, Parag. [0067]; “The target AMF 40 uses this Kcn key to set up a new security context and derive a new AS key. The source AMF 40 does not provide the freshness parameter to the new AMF 40. Instead, at step 8, the source AMF 40 sends a handover command to the source base station 25, wherein the handover command includes the freshness parameter in addition to or in place of the key change indication. As noted above, the freshness parameter may serve as an implicit key change indication. Responsive to the key change indication and/or freshness parameter, the UE 70 establishes a new security context and derives a new Kcn using the freshness parameter. The UE 70 may use the new Kcn key to derive a new AS key for communicating with the target base station 25.”); and 
[send, using the communications interface, an AS SMC message to a terminal, wherein the AS SMC message comprises the security context].
However, Ben Henda does not expressly teach:
a message to an access and management function (AMF) network element, wherein the message carries information indicating a parameter requesting to trigger an access stratum (AS) security mode command (SMC);
send, using the communications interface, an AS SMC message to a terminal, wherein the AS SMC message comprises the security context.
But, Yilmaz teach:
a message to an access and management function (AMF) network element (Yilmaz, Col. 9, 58-60; “Finally, UE will send AS Security Mode Complete to eNB with integrity protection with MAC – I.”), wherein the message carries information indicating a parameter requesting to trigger an access stratum (AS) security mode command (SMC) (Yilmaz, Col. 16, lines 19-32; “After receiving NAS Security Mode Complete from UE 100 in step S612, CN sends RAN-level key material (e.g., a common KenB) for both LTE and 5G to RAN element 200 in step S614 with S1AP Initial Context Setup Request attaching UE Security Capability and LTE and 5G keys or a common RAN-level key material for both LTE and 5G. In this way, dual security context is given to RAN element 200 by CN 300. After receiving RAN-level key material, RAN element does the integrity check and calculates the required AS keys and parameters for both LTE and 5G from that. Then it sends a common AS Security Mode Command in step S616 with the required security parameters for both LTE and 5G with integrity protection.”);
send, using the communications interface, an AS SMC message to a terminal, wherein the AS SMC message comprises the security context (Yilmaz, Col. 9, lines 46-58; “In step 3, after receiving NAS Security Mode Complete from UE, MME (i.e. AMF) calculates the KeNB and sends it to eNB (i.e. access network element) with S1AP Initial Context Setup Request attaching UE Security Capability and KeNB . After receiving KenB, eNB calculates KRRCint , KRRCenc , KUPenc from that . Then it sends AS Security Mode Command which includes AS integrity and ciphering algorithms as well as MAC-I (Message Authentication Code for Integrity) which is generated by using KRRCint .Here, the message is integrity protected but not ciphered. After receiving AS Security Mode Command, UE identifies the security algorithms; calculates KRRCint KRRCencs KuPenc; and verifies the integrity of the Security Mode Command message with XMAC – I.”).
Ben Henda and Yilmaz are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method, to resolve a technical problem that an activation procedure used for a security protection function cannot meet a flexibility requirement of a 5G system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yilmaz system into Ben Henda system, with a motivation to provide a method for provide an AS SMC using a security parameter in order to establish communication between two 5g network devices (Yilmaz, Col. 3, lines 6-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jerichow et al. (US 2019/0253888) relates to authentication of a user equipment with an authentication server, receiving a master key and authentication parameters from the authentication server when authorization is successful, and verifying validity of the authentication request. The method may also include, when the verification is successful, instantiating a security context for the user equipment and assigning a security context identifier for next generation system security context to the user equipment, and sending a security mode command message to instruct the user equipment to instantiate security context using the security con text identifier.
Zhang et al. (US 2018/0041926) relates to an apparatus, a system and a method for security management, and particularly to a technique to manage security context for a UE (User Equipment).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.C./Examiner, Art Unit 2498

/JOHN B KING/Primary Examiner, Art Unit 2498